ACCEPTED
                       12-15-00139-CR
          TWELFTH COURT OF APPEALS
                        TYLER, TEXAS
                11/16/2015 11:54:57 AM
                             Pam Estes
                                CLERK




        FILED IN
12th COURT OF APPEALS
      TYLER, TEXAS
11/16/2015 11:54:57 AM
       PAM ESTES
         Clerk
Return to:
Twelfth Court of Appeals
1517 West Front Street, Suite 354
Tyler, Texas 75702

                              NOS. 12-15-00139-CR
                              and 12-15-00140-CR

 STATE OF TEXAS                           §    IN THE TWELFTH
                                          §
 VS.                                      §    COURT OF APPEALS
                                          §
 RONNY LEE WILLIAMS                       §    TYLER, TEXAS

                  Pro se Motion for Access to Appellate Record

       On November 16, 2015, Appellant’s appointed counsel filed a brief in the

above styled and numbered cause pursuant to Anders v. California, 386 U.S. 738

(1967).

       Ronny Lee Williams, Appellant, moves this Court to provide him access to a

copy of the appellate record including the clerk’s record and the court reporter’s

record.

       Appellant requests an extension of time of 30 days from the date he receives

the appellate record to file a pro se response to counsel’s Anders brief.

                                           Respectfully submitted,



                                           ____________________________
                                           RONNY LEE WILLIAMS
                                           TDCJ-ID # 02001514
                                           Pro se Appellant